Title: To George Washington from Henry Pyne, 26 August 1794
From: Pyne, Henry
To: Washington, George


               
                  Sir
                  Washington City Augst 26th 1794
               
               Having no employment I took a trip to see this part of the Country and presumed the liberty of Seeing Vermont, a place I was most anxious to See and must confess fully answerd my most Sanguine Expectations, for it Seems as if designd by nature as the Seat of Some great man—Mr Pearce behaved With much politeness and attention However much I held it a duty of informing you E’re now of my com’g here, yet a delicacy prevented me, as I Wish’d not to be troublesome, and Knowing your attention engaged in matters of importance
               Mr Butler, I find has got an employment at Mr Youngs at the foedral City, Wher<e> he goes to at November, Should you Wish me to Succeed him, and were it pleasing to you Should Gladly go there Some time prior to Mr Butlers departure in order to get acquainted With the nature of the business the Weekly reports &c. Which I find its requisite to make I make you every apology for this liberty and am Sir With respect Your Most Obt St
               
                  Henry Pyne
               
            